Sales Report:Supplement No. 79 dated Nov 13, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 263035 This series of Notes was issued and sold upon the funding of the borrower loan #39445, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,500.00 Prosper Rating: E Auction Duration: 7 days Term: 36 months Estimated loss: 14.7% Auction start date: Nov-02-2009 Auction end date: Nov-06-2009 Starting lender yield: 31.94% Starting borrower rate/APR: 32.94% / 35.64% Starting monthly payment: $66.12 Final lender yield: 28.00% Final borrower rate/APR: 29.00% / 31.63% Final monthly payment: $62.86 Auction yield range: 14.29% - 31.94% Estimated loss impact: 15.98% Lender servicing fee: 1.00% Estimated return: 12.02% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 10 First credit line: Mar-2001 Debt/Income ratio: 17% Credit score: 620-639 (Nov-2009) Current / open credit lines: 13 / 12 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 18 Length of status: 3y 4m Amount delinquent: $0 Revolving credit balance: $9,603 Occupation: Engineer - Mechanic Public records last 12m / 10y: 0/ 0 Bankcard utilization: 18% Stated income: $50,000-$74,999 Delinquencies in last 7y: 23 Homeownership: No Inquiries last 6m: 1 Screen name: drbooshkit Borrower's state: Minnesota Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 29 ( 97% ) 620-639 (Latest) Principal borrowed: $4,000.00 < mo. late: 1 ( 3% ) 520-539 (Apr-2007) Principal balance: $483.44 1+ mo. late: 0 ( 0% ) Total payments billed: 30 Description Engineer needs to fix his car Purpose of loan: I need to have repairs done to?my vehicle, including brakes, rotors, calipers, tires.? This is going to be slightly more than I can afford right now out of pocket.My financial situation: I am?a structural?engineer.? I make $3,500 after taxes per month.? I will not have an issue paying this loan.? I have been re-paying a 36-month prosper loan for 2.5 years now, all payments on time, and scheduled to be done paying that in a few more months.? Bid with confidence, as this loan is for a much lower amount.My monthly budget: Mortgage/rent: $850Insurance: $100Car expenses: $0Utilities: $0Phone, cable, internet: $65Food, entertainment: $400Clothing, household expenses $50Credit cards and other loan payments: $500Other expenses: $100 Total monthly expenses: $2,100I take home $3,500 after taxes.? Repaying this loan will not be an issue. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: Your financial situation seems to have improved since your previous loan lower revolving debt, no new DQs, and timely payments on your larger first Prosper loan. How much longer until your past delinquencies will drop off your credit report? - fiscal_family A: Thank you for the great question. My mistake was not paying my credit cards in college. I didn't realize that this would haunt me for so long. Learned that lesson the hard way! So that was about 5-6 years ago, so in 1-2 more years they will be gone and my credit score should skyrocket! (Nov-04-2009) Q: Congrats on your debt reduction since your last loan ($4000 loan $7,000 reduction). Have you considered changing your budget slightly to build an emergency fund to about $1000? - noble-revenue A: Thank you. I actually built up an emergency fund that had to be used. I would definitely like to work more on saving for situations like these. I think building a better budget would help immensely. (Nov-06-2009) 2 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) return-grizzly $100.00 $100.00 11/3/2009 4:23:05 PM groovychick $25.00 $25.00 11/5/2009 3:42:36 PM hamster $28.45 $28.45 11/5/2009 9:34:33 PM carrinel $100.00 $100.00 11/6/2009 6:20:35 AM quiggles $25.00 $25.00 11/6/2009 7:15:59 AM well-mannered-income3 $25.00 $25.00 11/5/2009 7:06:57 PM Dollars4Rent $25.00 $25.00 11/5/2009 7:28:28 PM Kash2010lu $25.00 $25.00 11/6/2009 7:51:44 AM med_chemist $25.00 $25.00 11/6/2009 11:56:05 AM lender12345 $25.00 $25.00 11/3/2009 4:03:21 PM vivacious-p2p3 $25.00 $25.00 11/5/2009 5:27:28 PM boodo $456.85 $456.85 11/5/2009 4:13:03 PM ZOOOM $36.56 $13.25 11/6/2009 6:59:37 AM max007 $25.00 $25.00 11/6/2009 5:28:14 AM m60gpmg $75.00 $75.00 11/6/2009 9:21:05 AM brother_tam $200.00 $200.00 11/6/2009 10:16:52 AM rmpedi33 $25.00 $25.00 11/6/2009 11:22:03 AM Leshan $50.00 $50.00 11/6/2009 10:20:18 AM bondhedger $25.00 $25.00 11/6/2009 12:22:21 PM invincible-gain $125.00 $125.00 11/6/2009 11:11:21 AM fiscal_family $25.00 $25.00 11/6/2009 9:05:34 AM totommb $26.45 $26.45 11/6/2009 10:57:17 AM loyalist1 $25.00 $25.00 11/6/2009 12:21:31 PM 23 bids Borrower Payment Dependent Notes Series 374995 This series of Notes was issued and sold upon the funding of the borrower loan #39424, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $2,000.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Auction start date: Oct-28-2009 Auction end date: Nov-04-2009 Starting lender yield: 10.42% Starting borrower rate/APR: 11.42% / 13.54% Starting monthly payment: $65.88 Final lender yield: 10.10% Final borrower rate/APR: 11.10% / 13.22% Final monthly payment: $65.57 Auction yield range: 4.29% - 10.42% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 7.97% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jun-1972 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 700-719 (Oct-2009) Current / open credit lines: 10 / 9 Employment status: Self-employed Now delinquent: 0 Total credit lines: 20 Length of status: 9y 5m Amount delinquent: $0 Revolving credit balance: $13,432 Occupation: Realtor Public records last 12m / 10y: 0/ 0 Bankcard utilization: 45% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: ModelRealtor Borrower's state: Connecticut Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying down some Credit Card Debt Purpose of loan:This loan will be used to pay off Higher Interest Lines of Credit, Knock Down Balances on Credit Cards My financial situation:I am a good candidate for this loan because I have worked very hard over the past few years to Improve my Credit.? I always Pay on time.? I have steady Income. My expenses are minimal. My Life is comfortable, easy to manage.? I simply would like to reduce my debt quicker and at a more reasonable Rate. One combined monthly payment would be nice.Monthly net income? Varies? between 1600.00? to $3000.00 other monthsMonthly expenses: $ ??Housing: $?1000.00??Insurance: $ 144.00??Car expenses: $ 50.00??Utilities: $ 120.00??Phone, cable, internet: $ 49.00??Food, entertainment: $ 150.??Clothing, household expenses $ ??Credit cards and other loans: $ 200.00??Other expenses: $ Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) p2p-gala $50.00 $50.00 10/28/2009 8:50:05 PM ManhattanLender $25.00 $25.00 11/3/2009 4:29:15 PM d_grbg $25.00 $25.00 11/3/2009 7:27:58 PM radionet $36.59 $36.59 11/3/2009 9:10:35 PM JerryB96 $25.00 $25.00 11/3/2009 9:53:19 PM well-mannered-income3 $25.00 $25.00 11/4/2009 7:15:04 AM velocity-flag $50.00 $50.00 11/4/2009 9:20:00 AM wild-orange $500.00 $500.00 11/4/2009 2:47:50 PM LAKETIME $25.00 $25.00 11/4/2009 2:52:56 PM namd $50.00 $50.00 11/4/2009 1:37:33 PM carrinel $25.00 $25.00 11/4/2009 2:39:43 PM brother_tam $50.00 $50.00 11/4/2009 12:38:12 PM NewYorker48 $50.00 $50.00 11/4/2009 2:05:44 PM lender73w $25.00 $25.00 11/4/2009 2:55:54 PM orbiter614 $75.00 $75.00 10/30/2009 12:07:59 PM Mav26 $250.00 $250.00 11/2/2009 11:57:55 AM Chrishu $25.00 $25.00 11/3/2009 7:59:01 AM bonus-patriot $50.00 $50.00 11/3/2009 4:48:49 PM durability-colonel $50.00 $50.00 11/3/2009 7:54:47 PM pog27 $25.00 $25.00 11/4/2009 5:22:41 AM bxdoc $225.00 $74.15 11/4/2009 7:48:52 AM Poohcho $50.00 $50.00 11/4/2009 8:37:42 AM Happyhourcomics $25.00 $25.00 11/4/2009 10:37:16 AM Madron $25.00 $25.00 11/4/2009 1:54:36 AM Brown98 $25.00 $25.00 11/4/2009 11:42:26 AM BLKLOC11 $25.00 $25.00 11/4/2009 10:12:08 AM iolaire $25.00 $25.00 11/4/2009 7:42:16 AM a-finance-nirvana $100.00 $100.00 11/4/2009 11:36:53 AM serene-capital $25.00 $25.00 11/4/2009 2:16:48 PM AsianDragon $25.00 $25.00 11/4/2009 11:20:03 AM honorable-dough $25.00 $25.00 11/4/2009 3:29:53 PM serene-capital $25.00 $25.00 11/4/2009 3:31:38 PM jm2bad $89.26 $89.26 11/4/2009 3:47:49 PM jybank $25.00 $25.00 11/4/2009 4:03:38 PM 34 bids Borrower Payment Dependent Notes Series 430633 This series of Notes was issued and sold upon the funding of the borrower loan #39436, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,477.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Auction start date: Oct-28-2009 Auction end date: Nov-04-2009 Starting lender yield: 26.47% Starting borrower rate/APR: 27.47% / 30.12% Starting monthly payment: $60.67 Final lender yield: 24.00% Final borrower rate/APR: 25.00% / 27.61% Final monthly payment: $58.73 Auction yield range: 11.29% - 26.47% Estimated loss impact: 10.59% Lender servicing fee: 1.00% Estimated return: 13.41% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Mar-2001 Debt/Income ratio: 16% Credit score: 640-659 (Oct-2009) Current / open credit lines: 7 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 14 Length of status: 1y 1m Amount delinquent: $0 Revolving credit balance: $3,507 Occupation: Computer Programmer Public records last 12m / 10y: 0/ 3 Bankcard utilization: 90% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 2 Screen name: hellrayser Borrower's state: Missouri Borrower's group: Small Business & Self Employed Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 19 ( 95% ) 640-659 (Latest) Principal borrowed: $5,000.00 < mo. late: 1 ( 5% ) 600-619 (Sep-2009) 640-659 (Apr-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 20 Description pay dental bill Purpose of loan:This loan will be used to pay a dental bill for a new crown?My financial situation:I am a good candidate for this loan because I pay my bills on time. I paid off my lat loan early.Monthly net income: $ 2650Monthly expenses: $
